PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gino Giunti
Application No. 16/280,629
Filed: 20 Feb 2019
For: METHODS FOR SELLING PRE-PRINTED ONLINE LOTTERY TICKETS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.313(c)(2), filed August 2, 2022, to withdraw the above-identified application from issue after payment of the issue fee. 

The petition is DISMISSED AS MOOT.

In view of the epetition decision issued August 2, 2022, this petition is dismissed as moot.

Telephone inquiries should be directed to the undersigned at (571) 272-3210.



/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions